Citation Nr: 1201084	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  06-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an extra-schedular evaluation for service-connected degenerative disc disease and disc bulges of the lumbar spine with bilateral lower extremity radiculopathy (lumbar spine disability) under 38 C.F.R. § 3.321(b)(1). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to October 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, mailed to the Veteran by the RO in Los Angeles, California, in July 2004.  The rating decision denied the Veteran's claim of entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine disability.  The Veteran perfected his appeal by his January 2006 substantive appeal and the issue came before the Board.  

In May 2009, the Veteran and his spouse presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).

In July 2009, the Board granted the Veteran's claim of entitlement to an increased rating for his service-connected lumbar spine disability, and assigned the same a 40 percent disability rating.  The Board also granted the Veteran separate 10 percent disability ratings for neuropathy of each of his lower extremities associated with his service-connected lumbar spine disability.  The Board also remanded the issues of entitlement to an increased rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) and entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issues have been returned to the Board for further appellate consideration.  




FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's disability picture, as it relates to his service-connected lumbar spine disability, cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.

2.  The evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular evaluation for service-connected lumbar spine disability under 38 C.F.R. § 3.321(b)(1) have not been met.  38 U.S.C.A.                 §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011). 

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16(b), 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 (West 2002) et seq; see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The duty to notify was accomplished by way of VCAA letters from the Appeals Management Center (AMC) to the Veteran dated in August 2009 and November 2010.  The letters effectively satisfied the notification requirements of the VCAA.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Furthermore, the letters further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

With respect to the duty to assist, the RO and AMC secured all treatment records, including those maintained by the Social Security Administration (SSA), afforded the Veteran a VA examination, and obtained an opinion from the Director of Compensation and Pension Service.  The Veteran has submitted personal statements, hearing testimony, private medical evidence, federal Office of Personnel Management (OPM) records, lay statements from supervisors and co-workers, employment records, and additional VA treatment records.  As there is no indication that additional relevant evidence remains outstanding, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

Additionally, the Board finds there has been substantial compliance with its July 2009 remand directives.  The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the AMC provided the Veteran appropriate notice of the VCAA and submitted the TDIU and increased rating issues to the Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b)(1).  The AMC later issued a supplemental statement of the case in June 2011.  The Board thus finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

The Board notes here that the record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)  

Extra-Schedular Evaluation Under 38 C.F.R. § 3.321(b)(1)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the VA Schedule for Rating Disabilities (Rating Schedule) is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate. 

As discussed above, at the time the Board adjudicated the Veteran's claim of entitlement to an increased disability rating for his service-connected lumbar spine disability in July 2009, the Board remanded the issue of entitlement to an extra-schedular evaluation of service-connected lumbar spine disability under 38 C.F.R. § 3.321(b)(1).

Subsequent to the Board's July 2009 remand, the AMC's Rating Operations Manager, in a May 2011 Memorandum, citing the April 2009 determination of OPM that the Veteran was medically retired and the lay statements of record, determined that there was some evidence of marked interference with employment due to the Veteran's service-connected disabilities such that an extra-schedular evaluation was warranted.  

However, the Director of Compensation and Pension Service, in May 2011, reviewed the Veteran's claims file and determined that an extra-schedular evaluation was not warranted.  The Director cited, in pertinent part, Dr. P.'s December 2008 report of his November 2008 examination and the discussion of Dr. I.'s November 2008 findings, as well as the results of the October 2010 VA examination.  
  
Now, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 40 percent disability rating inadequate.  The Veteran's service-connected lumbar spine disability is evaluated under criteria which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (in effect as of September 26, 2003). 

The Veteran's service-connected lumbar spine disability is characterized by intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks each year, without incapacitating episodes having a total duration of at least 6 weeks during the past 12 months or favorable or unfavorable ankylosis.  Although there is functional loss, the level of functional loss present does not cause anything similar to ankylosis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences, including his pain, and radiation thereof, stiffness, or aching, are congruent with the disability picture represented by a 40 percent disability rating.  

A rating in excess of 40 percent is provided for unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no evidence, considering the medical and lay evidence of record, that such manifestations are present in this case.  The criteria for a 40 percent rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation is adequate. 
Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  As there is no exceptional disability picture in the present case, the Board need not consider whether any exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. at 111; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

The threshold determination for extra-schedular consideration is not met and the Veteran's claim of entitlement to an extra-schedular evaluation of service-connected lumbar spine disability under 38 C.F.R. § 3.321(b)(1) is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU Due to Service-Connected Disabilities

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

The Veteran claims that he is unable to work due to his service-connected lumbar spine disability.  During the course of the appeal, the Veteran has submitted evidence from former co-workers, his former employer, and his own lay statements as to his employability.  As discussed above, at the time the Board adjudicated the Veteran's claim of entitlement to an increased disability rating for his service-connected lumbar spine disability in July 2009, the Board remanded the issue of entitlement to a TDIU due to service-connected disabilities.

Service connection is in effect for a lumbar spine disability, currently evaluated as 40 percent disabling, and for neuropathy of the lower extremities associated with the lumbar spinal disability, currently evaluated as 10 percent disabling, for each lower extremity.  The Veteran's combined disability rating is 50 percent.  While one of the Veteran's service-connected disabilities, his lumbar spine disability, is rated as 40 percent disabling, his combined rating, with only two 10 percent disability ratings for his neuropathy of the lower extremities associated with the lumbar spine disability, is not 70 percent or higher.  Service connection for any other disabilities is not in effect.  Thus, the Veteran does not meet the percentage requirements for a TDIU and he is not entitled to a TDIU under 38 C.F.R. 
§ 4.16(a). 

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment, and thus whether the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16(b).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In a number of statements dated during the appellate period, multiple former co-workers of the Veteran described their common experience of witnessing the Veteran's health, and his ability to perform his job, decline.  

VA treatment records dated in January 2006 indicate that the Veteran complained of back pain, aggravated by stranding for any length of time or walking any distance, also exacerbated by bending or stooped.  Marked muscle spasm of the paravertebral muscles and restriction of mobility of the spine were noted.

On VA examination in February 2008, the Veteran complained of back pain rated as an 8 or 9 on a 10-point pain scale, with daily flares.  

In a May 2008 letter, one of the Veteran's private treatment providers asserted that the Veteran had been undergoing chiropractic care for the past 20 months and had numerous days of total disability.  The private treatment provider asserted that he had examined the Veteran and witnessed his inability to perform even light walking, bending, testing, and work.  He recommended that the Veteran be considered permanently totally disabled.   

In a May 2008 letter from the American Postal Workers' Union, the Veteran's shop steward of more than 10 years asserted that the Veteran has been unable to be in regular attendance at work due to his inability to get out of bed.  The shop steward asserted that the Veteran has requested, on several occasions, light or modified duty as his condition has grown progressively worse over the years.   

In a June 2008 letter, the Veteran's supervisor at the United States Postal Service (USPS) asserted that the Veteran's job performance had decreased, that he had been placed off of work for approximately 45 days in the past year, that he had ordered a fitness for duty recommendation, and that he had strong concerns about the Veteran's ability to perform his assigned duties, even in a light-duty/accommodation capacity. 

Of record is a December 2008 report of an examination conducted in November 2008.  It appears that such was conducted subsequent to the USPS's request for a fitness for duty determination.  Such report is contained in the Veteran's treatment records assembled for his application for disability benefits from the SSA.  In his December 2008 report, a physician, Dr. P., reported that he had examined the Veteran for fitness for duty.  Dr. P. recorded the Veteran's history of injury, current symptoms, physical presentation, and review of medical records.  The physician specifically commented, at length, upon previous medical records, dated in November 2008, wherein another physician, Dr. I., reported that the Veteran's gait pattern was not consistent with his diagnosis and was indicative of an old stroke, brain injury, or other spasticity causing pathology.  Dr. P. noted that Dr. I reported that while the Veteran's complaints and findings would render him almost immobile and unable to climb one step or even enter a car, he was able to drive two hours to the examination.  Dr. I. noted that the Veteran completed the functional capacity examination showing extremely inconsistent effort and fabrication of weakness for secondary gains.  Dr. I. noted that the Veteran's musculoskeletal evaluation was a clear indication of his motivation to fabricate weakness and magnify his pain with active range of motion and strength testing, and that it was not a true representation of his actual ability.  Dr. I. recommended that the Veteran continue working without restriction and begin a slow progression of home exercise under a doctor's supervision.  Dr. P. concluded that the Veteran was magnifying his symptoms and that he could complete his customary duties without accommodation.  He reported that the Veteran did not fully cooperate with his examination. 
  
Of record is an April 2009 letter from the OPM indicating that the Veteran was deemed, subsequent to review of his medical records, disabled for his position as a laborer/custodian.  

The Veteran was afforded a VA examination in October 2010, specifically undertaken to obtain an opinion as to his employability, considering his service-connected disabilities.  Subsequent to review of the claims file and physical examination, the examiner opined that the Veteran's current disability, his lumbar spine disability, would keep him from functioning even on light duty at the USPS as a custodian.  He further opined that the Veteran's service-connected disabilities alone do preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

Subsequent to the Board's July 2009 remand, the AMC's Rating Operations Manager, in a May 2011 Memorandum, citing the April 2009 determination of OPM, the lay statements of record, and the results of the October 2010 VA examination, determined that there was competent evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, such that a referral of a TDIU is appropriate under 38 C.F.R. § 4.16(b).   

However, the Director of Compensation and Pension Service, in May 2011, reviewed the Veteran's claims file and determined that a TDIU due to service-connected disabilities was not warranted.  The Director cited, in pertinent part, Dr. P.'s December 2008 report of his November 2008 examination and the discussion of Dr. I.'s November 2008 findings, as well as the results of the October 2010 VA examination.  

The Board finds that entitlement to a TDIU is warranted, under 38 C.F.R. 
§ 4.16(b).  The Board considered the May 2011 opinion rendered by the Director of Compensation and Pension Service.  The Board is able to surmise that the Director determined that the opinions of Dr. P. and Dr. I., that the Veteran was magnifying his symptoms and that he could complete his customary duties without accommodation, were more probative than the VA and OPM opinions and the lay statements of record.  The Board however, has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Indeed, it is clear to the Board that Drs. P. and I. asserted that the Veteran was magnifying his symptoms and that he could complete his customary duties without accommodation.  However, it is also clear, and most significant, that the OPM, subsequent to review of the Veteran's medical records, specifically to include the fitness for duty opinions rendered by Drs. P. and I., declared the Veteran disabled for his position as a laborer/custodian.  It is also significant that the VA examiner, in October 2010, subsequent to review of the Veteran's medical records, which the Board must assume included review of the opinions rendered by Drs. P. and I., opined that the Veteran's service-connected disabilities alone do preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The Board notes that there is no indication in the four volumes of treatment records that represent the Veteran's claims file, that any other treatment provider, VA or private, expressed concerns that the Veteran was not truthful in his reports of lumbar spine symptoms or was in any way manipulating an instance of treatment or examination for secondary gain. 

The Board finds that the evidence as a whole, the positive opinion rendered at the October 2010 VA examination, the OPM's April 2009 determination, the lay statements of record, and the record of multiple instances of treatment for lumbar spine symptoms; supports the conclusion that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  


Giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, entitlement to a TDIU due to service-connected disabilities, under 38 C.F.R. § 4.16(b), is granted. 


ORDER

An extra-schedular evaluation for service-connected lumbar spine disability under 38 C.F.R. § 3.321(b)(1) is denied. 

A TDIU due to service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


